EXHIBIT NV ENERGY, INC. RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Nine Months Ended September 30, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 EARNINGS AS DEFINED: Income From Continuing Operations After Interest Charges $ 178,785 $ 210,975 $ 208,887 $ 197,295 $ 279,792 $ 86,137 $ 30,842 Income Taxes 80,704 99,146 95,354 87,555 145,605 43,118 18,050 Income From Continuing Operations before Income Taxes 259,489 310,121 304,241 284,850 425,397 129,255 48,892 Fixed Charges 272,448 243,549 335,868 310,876 336,024 319,654 324,969 Capitalized Interest (allowance for borrowed funds used during construction) (15,847 ) (25,418 ) (29,527 ) (25,967 ) (17,119 ) (24,691 ) (8,587 ) Preferred Stock Dividend Requirement - (3,602 ) (6,000 ) (6,000 ) Total $ 516,090 $ 528,252 $ 610,582 $ 569,759 $ 740,700 $ 418,218 $ 359,274 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 272,448 $ 243,549 $ 335,868 $ 310,876 $ 332,422 $ 313,654 $ 318,969 Preferred Stock Dividend Requirement - 3,602 6,000 6,000 Total $ 272,448 $ 243,549 $ 335,868 $ 310,876 $ 336,024 $ 319,654 $ 324,969 RATIO OF EARNINGS TO FIXED CHARGES 1.89 2.17 1.82 1.83 2.20 1.31 1.11 (1) Includes amortization of premiums, discounts,capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.“Earnings” represents pre-tax income (or Loss) from continuing operations before, solely with respect to the years ended December 31, 2006, 2005 and 2004, pre-tax preferred stock dividend requirement of SPPC plus fixed charges (excluding capitalized interest and the pre-tax preferred stock dividend requirement of SPPC for the years ended December 31, 2006, 2005 and 2004).
